Exhibit 10.10

 

BORQS TECHNOLOGIES, INC.

 

2017 EQUITY INCENTIVE PLAN

 

1.  PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, and any Parents, Subsidiaries and
Affiliates that exist now or in the future, by offering them an opportunity to
participate in the Company’s future performance through the grant of Awards.
Capitalized terms not defined elsewhere in the Plan are defined in Section 28.

 

2.  SHARES SUBJECT TO THE PLAN.

 

2.1  Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the maximum aggregate number of Shares reserved
and available for grant and issuance pursuant to this Plan as of the date of
adoption of the Plan by the Board, is 2,500,000 Shares.

 

2.2  Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares: (a)
are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company; (c) are subject to
Awards granted under this Plan that otherwise terminate without such Shares
being issued; or (d) are surrendered pursuant to an Exchange Program. To the
extent an Award under the Plan is paid out in cash or other property rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan. Unissued Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 2.2 shall not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 21.2 hereof.

 

2.3  Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

 

2.4  Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be increased on January 1, of each of the
calendar years 2018 through 2027, by the lesser of (a) five percent (5%) of the
number of Shares issued and outstanding on each December 31 immediately prior to
the date of increase or (b) such number of Shares determined by the Board.

 

2.5  Limitations. No more than 5,000,000 Shares shall be issued pursuant to the
exercise of ISOs. No Participant will be eligible to receive an Award or Awards
for more than 2,000,000 Shares in any calendar year under this Plan except that
new Employees (including new Employees who are also officers and directors) are
eligible to be granted up to a maximum of an Award or Awards for 4,000,000
Shares in the calendar year in which they commence their employment.

 



 

 

 

2.6  Adjustment of Shares. If the number of outstanding Shares is changed by a
share dividend, recapitalization, share split, reverse share split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of Shares that may be issued pursuant to the exercise of ISOs set forth
in Section 2.5 and (e) the maximum number of Shares that may be issued to an
individual or to a new Employee in any one calendar year set forth in Section
2.5 shall be proportionately adjusted, subject to any required action by the
Board or the shareholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.

 

3.  ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants and Directors; provided that such Consultants
and Directors render bona fide services not in connection with the offer and
sale of securities in a capital-raising transaction.

 

4.  ADMINISTRATION.

 

4.1  Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. The
Committee will have the authority to:

 

(a)  construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

 

(b)  prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

 

(c)  select persons to receive Awards;

 

(d)  determine the form and terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may vest and be exercised (which may be based on performance criteria) or
settled, any vesting acceleration or waiver of forfeiture restrictions, the
method to satisfy tax withholding obligations or any other tax liability legally
due and any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

 

(e)  determine the number of Shares or other consideration subject to Awards;

 

(f)  determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

 



 2 

 

 

(g)  determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary, Related Entity or Affiliate;

 

(h)  grant waivers of Plan or Award conditions;

 

(i)  determine the vesting, exercisability and payment of Awards;

 

(j)  correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

 

(k)  determine whether an Award has been earned;

 

(l)  determine the terms and conditions of any, and to institute any Exchange
Program;

 

(m)  reduce or waive any criteria with respect to Performance Factors;

 

(n)  adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships;

 

(o)  adopt rules and/or procedures (including the adoption of any subplan under
this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;

 

(p)  make all other determinations necessary or advisable for the administration
of this Plan;

 

(q)  delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as permitted by Applicable
Law; and

 

(r)  exercise negative discretion on Performance Awards, reducing or eliminating
the amount to be paid to Participants.

 

4.2  Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.

 



 3 

 

 

4.3  Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee administering the
Plan in accordance with the requirements of Rule 16b-3 and Section 162(m) of the
Code shall consist of at least two individuals, each of whom qualifies as (a) a
Non-Employee Director under Rule 16b-3, and (b) an “outside director” pursuant
to Code Section 162(m) and the regulations issued thereunder. At least two (or a
majority if more than two then serve on the Committee) such “outside directors”
shall approve the grant of such Award and timely determine (as applicable) the
Performance Period and any Performance Factors upon which vesting or settlement
of any portion of such Award is to be subject. When required by Section 162(m)
of the Code, prior to settlement of any such Award at least two (or a majority
if more than two then serve on the Committee) such “outside directors” then
serving on the Committee shall determine and certify in writing the extent to
which such Performance Factors have been timely achieved and the extent to which
the Shares subject to such Award have thereby been earned. Awards granted to
Participants who are subject to Section 16 of the Exchange Act (to the extent
applicable to the Company) must be approved by two or more “non-employee
directors” (as defined in the regulations promulgated under Section 16 of the
Exchange Act). With respect to Participants whose compensation is subject to
Section 162(m) of the Code and for whom the Company intends to seek a tax
deduction with respect thereto, and provided that such adjustments are
consistent with the regulations promulgated under Section 162(m) of the Code,
the Committee may adjust the performance goals to account for changes in law and
accounting and to make such adjustments as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships, including without limitation (a)
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring charges, (b) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, or (c) a change in accounting standards required by generally
accepted accounting principles.

 

4.4  Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

 

4.5  Jurisdictions. Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in countries in which the Company and its
Subsidiaries, Related Entities and Affiliates operate or have employees or other
individuals eligible for Awards, the Committee, in its sole discretion, shall
have the power and authority to: (a) determine which Subsidiaries, Related
Entities and Affiliates shall be covered by the Plan; (b) determine which
individuals are eligible to participate in the Plan; (c) modify the terms and
conditions of any Award granted to individuals to comply with Applicable Laws;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent the Committee determines such actions to be necessary
or advisable (and such subplans and/or modifications shall be attached to this
Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 2
hereof; and (e) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act or any other applicable
securities law, the Code, or any other applicable governing statute or law.

 



 4 

 

 

5.  OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be incentive stock options within the meaning of the Code (“ISOs”)
or Nonqualified Share options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option, subject
to the following terms of this section.

 

5.1  Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

 

5.2  Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date.

 

5.3  Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; provided, further, that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of shares of the Company or of any Parent or Subsidiary (“Ten
Percent Shareholder”) will be exercisable after the expiration of five (5) years
from the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines.

 

5.4  Exercise Price. The Exercise Price per Share subject to an Option will be
determined by the Committee when the Option is granted and set forth in the
Award Agreement and may be a fixed or variable price related to the Fair Market
Value of the Shares; provided that the Exercise Price of any ISO granted to a
Ten Percent Shareholder will not be less than one hundred ten percent (110%) of
the Fair Market Value of the Shares on the date of grant. Payment for the Shares
purchased may be made in accordance with Section 11 and the Award Agreement and
in accordance with any procedures established by the Company. The exercise price
per Share subject to an Option may be amended or adjusted in the absolute
discretion of the Committee, the determination of which shall be final, binding
and conclusive. For the avoidance of doubt, to the extent not prohibited by
Applicable Laws, a downward adjustment of the exercise prices of Options
mentioned in the preceding sentence shall be effective without the approval of
the Company’s shareholders or the approval of the affected Participants.

 



 5 

 

 

5.5  Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (b) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

5.6  Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter or longer time period as may be determined
by the Committee, with any exercise beyond three (3) months after the date
Participant’s Service terminates deemed to be the exercise of an NSO), but in
any event no later than the expiration date of the Options.

 

(a)  Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after the Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates, and must be exercised by the Participant’s
legal representative or authorized assignee, no later than twelve (12) months
after the date the Participant’s Service terminates (or such shorter time period
not less than six (6) months or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.

 

(b)  Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date the Participant’s Service
terminates, but in any event no later than the expiration date of the Options.

 

(c)  Cause. If the Participant is terminated for Cause, then the Participant’s
Options shall expire on such Participant’s date of termination of Service, or at
such later time and on such conditions as are determined by the Committee, but
in no event later than the expiration date of the Options. Unless otherwise
provided in the Award Agreement, Cause shall have the meaning set forth in the
Plan.

 



 6 

 

 

5.7  Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

 

5.8  Limitations on ISOs. ISOs may only be granted to employees of the Company
or to employees of a “parent corporation” or a “subsidiary corporation” of the
Company as those terms are defined in Section 424 of the Code. With respect to
Awards granted as ISOs, to the extent that the aggregate Fair Market Value of
the Shares with respect to which such ISOs are exercisable for the first time by
the Participant during any calendar year (under all plans of the Company and any
Parent or Subsidiary) exceeds one hundred thousand dollars (US$100,000), such
Options will be treated as NSOs. For purposes of this Section 5.8, ISOs will be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares will be determined as of the time the Option with respect to
such Shares is granted. In the event that the Code or the regulations
promulgated thereunder are amended after the Effective Date to provide for a
different limit on the Fair Market Value of Shares permitted to be subject to
ISOs, such different limit will be automatically incorporated herein and will
apply to any Options granted after the effective date of such amendment.

 

5.9  Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value of the Shares on the date the action is
taken to reduce the Exercise Price.

 

5.10  No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

 

6.  RESTRICTED SHARE AWARDS. A Restricted Share Award is an offer by the Company
to sell to an eligible Employee, Consultant or Director Shares that are subject
to restrictions (“Restricted Share”). The Committee will determine to whom an
offer will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject and all
other terms and conditions of the Restricted Share Award, subject to the Plan.

 



 7 

 

 

6.1  Restricted Share Purchase Agreement. All purchases under a Restricted Share
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Share Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Share Award will
terminate, unless the Committee determines otherwise.

 

6.2  Purchase Price. The Purchase Price for a Restricted Share Award will be
determined by the Committee and may be less than Fair Market Value of a Share on
the date the Restricted Share Award is granted. Payment of the Purchase Price
must be made in accordance with Section 11 of the Plan, and the Award Agreement
and in accordance with any procedures established by the Company.

 

6.3  Terms of Restricted Share Awards. Restricted Share Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Share Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Share Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Share Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

 

6.4  Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

7.  SHARE BONUS AWARDS. A Share Bonus Award is an Award to an eligible Employee,
Consultant or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent, Subsidiary, Related
Entity or Affiliate. All Share Bonus Awards shall be made pursuant to an Award
Agreement. No payment from the Participant will be required for Shares awarded
pursuant to a Share Bonus Award.

 

7.1  Terms of Share Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Share Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Share Bonus Agreement. Prior to the
grant of any Share Bonus Award, the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Share Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Share Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.

 



 8 

 

 

7.2  Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Share Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

 

7.3  Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

8.  SHARE APPRECIATION RIGHTS. A Share Appreciation Right (“SAR”) is an Award to
an eligible Employee, Consultant or Director that may be settled in cash or
Shares (which may consist of Restricted Share), having a value equal to (a) the
difference between the Fair Market Value of a Share on the date of exercise over
the Exercise Price multiplied by (b) the number of Shares with respect to which
the SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs shall be made pursuant to
an Award Agreement.

 

8.1  Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR. The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may not be less than Fair Market Value of a Share. A SAR may be awarded upon
satisfaction of Performance Factors, if any, during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement. If the
SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.

 

8.2  Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Notwithstanding the foregoing, the rules of Section 5.6
also will apply to SARs.

 

8.3  Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying (a)
the difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price; times (b) the number of Shares with respect to which
the SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code, to the extent a
Participant is subject to Section 409A of the Code.

 



 9 

 

 

8.4  Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

9.  RESTRICTED SHARE UNITS. A Restricted Share Unit (“RSU”) is an Award to an
eligible Employee, Consultant or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Share). All RSUs shall be made pursuant to an Award Agreement.

 

9.1  Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; (c) the consideration to be
distributed on settlement; and (d) the effect of the Participant’s termination
of Service on each RSU; provided that no RSU shall have a term longer than ten
(10) years. An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU; (y)
select from among the Performance Factors to be used to measure the performance,
if any; and (z) determine the number of Shares deemed subject to the RSU.
Performance Periods may overlap and participants may participate simultaneously
with respect to RSUs that are subject to different Performance Periods and
different performance goals and other criteria.

 

9.2  Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned, provided that, to the extent a Participant is subject to Section 409A of
the Code, the terms of the RSU and any deferral shall satisfy the requirements
of Section 409A of the Code.

 

9.3  Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

10.  PERFORMANCE AWARDS. A Performance Award is an Award to an eligible
Employee, Consultant or Director of an award of Performance Shares or
Performance Units. Grants of Performance Awards shall be made pursuant to an
Award Agreement.

 



 10 

 

 

10.1  Types of Performance Awards. Performance Awards shall include Performance
Shares and Performance Units as set forth in Sections 10.1(a) and 10.1(b) below.

 

(a)  Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award. .

 

(b)  Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award.

 

10.2  Terms of Performance Awards. The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the number of Shares deemed subject to an award of
Performance Shares; (b) the Performance Factors and Performance Period that
shall determine the time and extent to which each award of Performance Shares
shall be settled; (c) the consideration to be distributed on settlement; and (d)
the effect of the Participant’s termination of Service on each Performance
Award. In establishing Performance Factors and the Performance Period the
Committee will: (x) determine the nature, length and starting date of any
Performance Period; (y) select from among the Performance Factors to be used;
and (z) determine the number of Shares deemed subject to the award of
Performance Shares. Prior to settlement the Committee shall determine the extent
to which Performance Awards have been earned. Performance Periods may overlap
and Participants may participate simultaneously with respect to Performance
Awards that are subject to different Performance Periods and different
performance goals and other criteria.

 

10.3  Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).

 

11.  PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares
purchased pursuant to this Plan may be made in cash or by check or, where
approved for the Participant by the Committee and where permitted by law (and to
the extent not otherwise set forth in the applicable Award Agreement):

 

(a)  by cancellation of indebtedness of the Company to the Participant;

 

(b)  by surrender of Shares by the Participant that have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Award will be exercised or settled;

 

(c)  by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary;

 

(d)  by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;

 

(e)  by any combination of the foregoing; or

 

(f)  by any other method of payment as is permitted by Applicable Law.

 



 11 

 

 

For avoidance of doubt, cash or check payment by a Participant for Shares may
include (i) cash or check denominated in U.S. Dollars, (ii) to the extent
permissible under Applicable Laws, cash or check denominated in Chinese
Renminbi, or (iii) cash or check denominated in any other local currency as
approved by the Committee. In the event the exercise price for an Award is paid
in Renminbi or other foreign currency, as permitted by the Committee, the amount
payable will be determined by conversion from U.S. dollars at the official rate
promulgated by the People’s Bank of China for Renminbi, or for any other foreign
currency, the exchange rate as selected by the Committee on the date of
exercise.

 

Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a member of the Board or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to pay the
exercise price in any method that would violate Section 13(k) of the Exchange
Act.

 

12.  SHARES DISTRIBUTED. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Shares, treasury shares
(subject to Applicable Laws) or Shares purchased on the open market.

 

13.  WITHHOLDING TAXES.

 

13.1  Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or a tax event occurs, the Company may require
the Participant to remit to the Company, or to the Parent, applicable Subsidiary
or Related Entity or Affiliate employing the Participant, an amount sufficient
to satisfy applicable U.S. federal, state, local and international withholding
tax or social insurance requirements or any other tax liability legally due from
the Participant prior to the delivery of Shares pursuant to exercise or
settlement of any Award. Whenever payments in satisfaction of Awards granted
under this Plan are to be made in cash, such payment will be net of an amount
sufficient to satisfy applicable U.S. federal, state, local and international
withholding tax or social insurance requirements or any other tax liability
legally due from the Participant. The Fair Market Value of the Shares will be
determined as of the date that the taxes are required to be withheld and such
Shares shall be valued based on the value of the actual trade of Shares, or, if
the foregoing does not apply, the Fair Market Value of the Shares as of the
previous trading day.

 

13.2  Share Withholding. The Committee, or its delegate(s), as permitted by
Applicable Law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such tax withholding obligation or any other tax
liability legally due from the Participant, in whole or in part by (without
limitation) (a) paying cash, electing to have the Company withhold otherwise
deliverable cash, or Shares having a Fair Market Value equal to the applicable
amount required to be withheld, (c) delivering to the Company already-owned
Shares or (d) withholding from the proceeds of the sale of otherwise deliverable
Shares acquired pursuant to an Award either through a voluntary sale or through
a mandatory sale arranged by the Company for the applicable amount required to
be withheld.

 



 12 

 

 

14.  TRANSFERABILITY.

 

14.1  Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all Awards except ISOs, by a Permitted Transferee.

 

14.2  Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating in, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued service to the
Company or its Parent, Subsidiary, Related Entity or Affiliate, (c) amend the
permissible payment methods with respect to the exercise or purchase of any such
Award, (d) amend the adjustments to be implemented in the event of changes in
the capitalization and other similar events with respect to such Award, and (e)
make such other changes to the terms of such Award as the Committee deems
necessary or appropriate in its sole discretion.

 

15.  PRIVILEGES OF SHARE OWNERSHIP; RESTRICTIONS ON SHARES.

 

15.1  Voting and Dividends. No Participant will have any of the rights of a
shareholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement (“Dividend Equivalent Rights”). After Shares are
issued to the Participant, the Participant will be a shareholder and have all
the rights of a shareholder with respect to such Shares, including the right to
vote and receive all dividends or other distributions made or paid with respect
to such Shares; provided that if such Shares are Restricted Shares, then any
new, additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a share dividend, share split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Restricted Shares; provided, further,
that the Participant will have no right to retain such share dividends or share
distributions with respect to Shares that are repurchased pursuant to Section
15.2. However, the Committee, in its discretion, may provide in the Award
Agreement evidencing any Award that the Participant shall be entitled to
Dividend Equivalent Rights with respect to the payment of cash dividends on
Shares underlying an Award during the period beginning on the date the Award is
granted and ending, with respect to each Share subject to the Award, on the
earlier of the date on which the Award is exercised or settled or the date on
which it is forfeited. Such Dividend Equivalent Rights, if any, shall be
credited to the Participant in the form of additional whole Shares as of the
date of payment of such cash dividends on Shares.

 



 13 

 

 

15.2  Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase any or all
Unvested Shares (other than Unvested Shares that forfeit on termination of
Service) held by a Participant following such Participant’s termination of
Service at any time within ninety (90) days (or such longer or shorter time
determined by the Committee) after the later of the date the Participant’s
Service terminates and the date the Participant purchases Shares under this
Plan, for cash and/or cancellation of purchase money indebtedness, at the
Participant’s Purchase Price.

 

16.  CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such share transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or other
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

 

17.  ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with share powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

 

18.  REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior shareholder
approval, the Committee may (a) reprice Options or SARs (and where such
repricing is a reduction in the Exercise Price of outstanding Options or SARs,
the consent of the affected Participants is not required provided written notice
is provided to them, notwithstanding any adverse tax consequences to them
arising from the repricing), and (b) with the consent of the respective
Participants (unless not required pursuant to Section 5.9 of the Plan), pay cash
or issue new Awards in exchange for the surrender and cancellation of any, or
all, outstanding Awards.

 



 14 

 

 

19.  SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. federal
and state securities and exchange control laws, all Applicable Laws of any other
country or jurisdiction, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any Applicable Law or ruling of any governmental body that
the Company determines to be necessary or advisable. The Company will be under
no obligation to register the Shares with the SEC or to effect compliance with
the registration, qualification or listing requirements of any applicable
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

 

20.  NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employment of, or to continue any other relationship with, the
Company or any Parent, Subsidiary, Related Entity or Affiliate or limit in any
way the right of the Company or any Parent, Subsidiary, Related Entity or
Affiliate to terminate Participant’s employment or other relationship at any
time.

 

21.  CORPORATE TRANSACTIONS.

 

21.1  Assumption or Replacement of Awards by Successor. In the event that the
Company is subject to a Corporate Transaction, outstanding Awards acquired under
the Plan shall be subject to the agreement evidencing the Corporate Transaction,
which need not treat all outstanding Awards in an identical manner. Such
agreement, without the Participant’s consent, shall provide for one or more of
the following with respect to all outstanding Awards as of the effective date of
such Corporate Transaction:

 

(a)  The continuation of an outstanding Award by the Company (if the Company is
the successor entity).

 

(b)  The assumption of an outstanding Award by the successor or acquiring entity
(if any) of such Corporate Transaction (or by its parents, if any), which
assumption will be binding on all selected Participants; provided that the
exercise price and the number and nature of shares issuable upon exercise of any
such Option or Share Appreciation Right, or any Award that is subject to Section
409A of the Code by a Participant who is subject to Section 409A, will be
adjusted appropriately pursuant to Section 424(a) of the Code.

 

(c)  The substitution by the successor or acquiring entity in such Corporate
Transaction (or by its parents, if any) of equivalent awards with substantially
the same terms for such outstanding Awards (except that the exercise price and
the number and nature of shares issuable upon exercise of any such Option or
Share Appreciation Right, or any Award that is subject to Section 409A of the
Code by a Participant who is subject to Section 409A, will be adjusted
appropriately pursuant to Section 424(a) of the Code).

 

(d)  The full or partial acceleration of exercisability or vesting and
accelerated expiration of an outstanding Award and lapse of the Company’s right
to repurchase or re-acquire shares acquired under an Award or lapse of
forfeiture rights with respect to shares acquired under an Award.

 



 15 

 

 

(e)  The settlement of the full value of such outstanding Award (whether or not
then vested or exercisable) in cash, cash equivalents, or securities of the
successor entity (or its parent, if any) with a Fair Market Value equal to the
required amount, followed by the cancellation of such Awards; provided, however,
that such Award may be cancelled if such Award has no value, as determined by
the Committee, in its discretion. Subject to Section 409A of the Code, to the
extent applicable, such payment may be made in installments and may be deferred
until the date or dates the Award would have become exercisable or vested. Such
payment may be subject to vesting based on the Participant’s continued service,
provided that the vesting schedule shall not be less favorable to the
Participant than the schedule under which the Award would have become vested or
exercisable. For purposes of this Section 21.1(e), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.

 

(f)  The cancellation of outstanding Awards in exchange for no consideration.

 

The Board shall have full power and authority to assign the Company’s right to
repurchase or re-acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event such successor or acquiring corporation
refuses to assume, convert, replace or substitute Awards, as provided above,
pursuant to a Corporate Transaction, the Committee will notify the Participant
in writing or electronically that such Award will be exercisable for a period of
time determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction.

 

21.2  Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such Award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing Option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not be credited toward the number of
Shares authorized for grant under the Plan or authorized for grant to a
Participant in a calendar year.

 

22.  ADOPTION AND SHAREHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s shareholders, consistent with Applicable Laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

 

23.  TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from such date. This Plan and all Awards granted hereunder shall be
governed by and construed in accordance with the laws of the British Virgin
Islands (excluding its conflict of law rules).

 



 16 

 

 

24.  AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that to the extent necessary to comply with Applicable Laws,
the Board will not, without the approval of the shareholders of the Company,
amend this Plan in any manner that requires such shareholder approval; provided,
further, that a Participant’s Award shall be governed by the version of this
Plan then in effect at the time such Award was granted.

 

25.  NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the shareholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of share Awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

26.  INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or Directors of the
Company.

 

27.  ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards,
subject to applicable law, shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other service
with the Company that is applicable to executive officers, employees, directors
or other service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancellation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards.

 

28.  DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

 

28.1  “Affiliate” means any person or entity that directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, the Company, including any general partner, managing member,
officer or Director of the Company, in each case as of the date on which, or at
any time during the period for which, the determination of affiliation is being
made. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of such person or entity, whether through the ownership of
voting securities or by contract or otherwise.

 

28.2  “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Shares are listed or quoted, and the applicable laws of any other country or
jurisdiction where Awards are, or will be, granted under the Plan.

 



 17 

 

 

28.3  “Award” means any award under the Plan, including any Option, Restricted
Share Award, Share Bonus Award, Share Appreciation Right, Restricted Share Unit
or Performance Award.

 

28.4  “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or Board) has
from time to time approved, and will comply with and be subject to the terms and
conditions of this Plan.

 

28.5  “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.

 

28.6  “Board” means the board of Directors of the Company.

 

28.7  “Cause” means (a) Participant’s willful failure substantially to perform
his or her duties and responsibilities to the Company or deliberate violation of
a Company policy; (b) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company; (c)
unauthorized use or disclosure by Participant of any proprietary information or
trade secrets of the Company or any other party to whom the Participant owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or (d) Participant’s willful breach of any of his or her obligations
under any written agreement or covenant with the Company. The determination as
to whether a Participant is being terminated for Cause shall be made in good
faith by the Company and shall be final and binding on the Participant. The
foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time as
provided in Section 20 above, and the term “Company” will be interpreted to
include any Parent, Subsidiary, Related Entity or Affiliate, as appropriate.
Notwithstanding the foregoing, the foregoing definition of “Cause” may, in part
or in whole, be modified or replaced in each individual employment agreement or
Award Agreement with any Participant, provided that such document supersedes the
definition provided in this Section 28.7.

 

28.8  “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

 

28.9  “Committee” means the Compensation Committee of the Board or those persons
to whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

 

28.10  “Company” means BORQS Technologies, Inc., or any successor company.

 

28.11  “Consultant” means any person, including an advisor or independent
contractor, engaged by the Company or a Parent, Subsidiary, Related Entity or
Affiliate to render bona fide services to such entity, provided that such
rendered services are not in connection with the offer or sale of securities in
a capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

 



 18 

 

 

28.12  “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (a), the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; provided, further, that the following acquisitions shall not
constitute a Corporate Transaction: (I) any acquisition by the Company or any
Affiliate, (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate, or (III) any acquisition pursuant to
a merger or consolidation that would not otherwise constitute a Corporate
Transaction by reason of the exception set forth in subclause (b) below; (b) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; (c) the consummation of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation; (d) any
other transaction which qualifies as a “corporate transaction” under Section
424(a) of the Code wherein the shareholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company); or (e) a
change in the effective control of the Company that occurs on the date that a
majority of members of the Board is replaced during any twelve (12) month period
by members of the Board whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; provided, however, that for purpose of this subclause (e), if any
Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Corporate Transaction. For purposes of this definition, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of shares, or
similar business transaction with the Company. Notwithstanding the foregoing, to
the extent that any amount constituting deferred compensation (as defined in
Section 409A of the Code) would become payable under this Plan by reason of a
Corporate Transaction, such amount shall become payable only if the event
constituting a Corporate Transaction would also qualify as a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.

 

28.13  “Director” means a member of the Board.

 



 19 

 

 

28.14  “Disability” means, unless otherwise required by Applicable Law or as may
be expressly set forth in an applicable employment agreement, Award Agreement or
other applicable contract with the Participant, (a) in the case of incentive
stock options, total and permanent disability as defined in Section 22(e)(3) of
the Code, or (b) in the case of other Awards, that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. A Participant will not be considered to have incurred a Disability
unless he or she furnishes proof of such impairment sufficient to satisfy the
Committee in its discretion.

 

28.15  “Effective Date” means the date this Plan is approved by the Company’s
shareholders, the date of which shall be within twelve (12) months before or
after the date this Plan is adopted by the Board.

 

28.16  “Employee” means any person, including officers and Directors, employed
by the Company or any Parent, Subsidiary, Related Entity or Affiliate. Neither
service as a Director nor payment of a Director’s fee by the Company will be
sufficient to constitute “employment” by the Company.

 

28.17  “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

 

28.18  “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof), or (b) the exercise price of an
outstanding Award is increased or reduced.

 

28.19  “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.

 

28.20  “Fair Market Value” means, as of any date, the value of an Ordinary Share
determined as follows:

 

(a)  if such Ordinary Share is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Ordinary Share is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

 

(b)  if such Ordinary Share is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Committee deems reliable;

 

(c)  if none of the foregoing is applicable, by the Board or the Committee in
good faith.

 

28.21  “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Ordinary Shares are subject to Section 16 of
the Exchange Act.

 



 20 

 

 

28.22  “IRS” means the United States Internal Revenue Service.

 

28.23  “Option” means an award of an option to purchase Shares pursuant to
Section 5.

 

28.24  “Ordinary Shares” means the ordinary shares of the Company.

 

28.25  “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns shares possessing fifty percent (50%) or more of the total
combined voting power of all classes of shares in one of the other corporations
in such chain.

 

28.26  “Participant” means a person who holds an Award under this Plan.

 

28.27  “Performance Award” means an award granted pursuant to Section 10 of the
Plan.

 

28.28  “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
the Company as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied.

 

(a)  Backlog, Bookings, or Billings, or Book-to-Bill Ratio

 

(b)  Sales, Revenue, Net Sales, or Net Revenue

 

(c)  Profit Before Tax;

 

(d)  Earnings (which may include earnings before interest, taxes, depreciation
and/or amortization, or such measures adjusted for the impact of stock-based
compensation expenses or other items removed from the Company’s net earnings or
adjusted EBITDA or similar measures in its periodic announcements of financial
results, and any per share equivalent of any such measure);

 

(e)  Operating income;

 

(f)  Operating profit or loss;

 

(g)  Gross profit or gross margin;

 

(h)  Any one or more operating expenses as a percentage of revenue or otherwise;

 

(i)  Net income or loss;

 

(j)  Earnings or loss per share;

 

(k)  Total stockholder return;

 



 21 

 

 

(l)  Market share;

 

(m)  Return on assets or return on net assets;

 

(n)  Public trading price of the Company’s stock;

 

(o)  Change in stockholder value relative to a pre-determined index;

 

(p)  Return on equity or Return on invested capital;

 

(q)  Cash Flow (including free cash flow or operating cash flows)

 

(r)  Balance of cash, cash equivalents and marketable securities;

 

(s)  Cash conversion cycle;

 

(t)  Economic value added;

 

(u)  Individual business objectives, which may be confidential;

 

(v)  Contract awards;

 

(w)  Expense reduction;

 

(x)  Credit rating;

 

(y)  Completion of specifically identified projects, joint venture or other
corporate transaction;

 

(z)  Development and implementation of a strategic plan, diversity plan or
succession plan;

 

(aa)  Employee satisfaction;

 

(bb)  Employee retention;

 

(cc)  Customer satisfaction;

 

(dd)  New product invention or innovation;

 

(ee)  Attainment of research and development milestones;

 

(ff)  Improvements in productivity;

 

(gg)  Achievement of working-capital targets and changes in working capital; and

 

(hh)  Attainment of objective operating goals and employee metrics.

 



 22 

 

 

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

 

28.29  “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Factors will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.

 

28.30  “Performance Share” means an Award granted pursuant to Section 10 of the
Plan, the payment of which is contingent upon achieving certain performance
goals established by the Committee.

 

28.31  “Performance Unit” means a right granted to a Participant pursuant to
Section 10 to receive a designated amount of property other than Shares, the
payment of which is contingent upon achieving certain performance goals
established by the Committee.

 

28.32  “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

 

28.33  “Plan” means this BORQS Technologies, Inc. 2017 Equity Incentive Plan.

 

28.34  “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.

 

28.35  “Related Entity” means any person or entity (including any subsidiary
thereof) in or of which the Company or a Subsidiary holds a substantial economic
interest, or possesses the power to direct or cause the direction of the
management policies, directly or indirectly, through the ownership of voting
securities, by contract, or other arrangements as trustee, executor or
otherwise, but which, for purposes of the Plan, is not a Subsidiary and which
the Board designates as a Related Entity in a matter consistent with Applicable
Law, including without limitation any Variable Interest Entity of the Company or
any of its Subsidiaries.

 

28.36  “Restricted Share Award” means an award of Shares pursuant to Section 6
of the Plan, or issued pursuant to the early exercise of an Option.

 

28.37  “Restricted Share Unit” means an award granted pursuant to Section 9 of
the Plan.

 

28.38  “SEC” means the United States Securities and Exchange Commission.

 

28.39  “Securities Act” means the United States Securities Act of 1933, as
amended.

 



 23 

 

 

28.40  “Service” shall mean service as an Employee, Consultant and Director, to
the Company or a Parent, Subsidiary, Related Entity or Affiliate, subject to
such further limitations as may be set forth in the Plan or the applicable Award
Agreement. An Employee will not be deemed to have ceased to provide Service in
the case of sick leave or any other leave of absence approved by the Company, if
(a) such leave is for a period of not more than 90 days, or (b) reemployment
upon the expiration of such leave is guaranteed by contract or statute, or
(c) formal policy adopted from time to time by the Company’s Board and issued
and promulgated to employees in writing provides otherwise. In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to
part-time), the Committee may make such provisions respecting suspension of or
modification to vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary, Related Entity or Affiliate or during such
change in working hours as it may deem appropriate, except that in no event may
an Award be exercised after the expiration of the term set forth in the
applicable Award Agreement. An employee shall have terminated employment as of
the date he or she ceases to provide Service (regardless of whether the
termination is in breach of local employment laws or is later found to be
invalid) and employment shall not be extended by any notice period or garden
leave mandated by local law, provided however, that a change in status from an
employee to a consultant or advisor shall not terminate the service provider’s
Service, unless determined by the Committee, in its discretion. The Committee
will have sole discretion to determine whether a Participant has ceased to
provide Service and the effective date on which the Participant ceased to
provide Service.

 

28.41  “Shares” means Ordinary Shares and the ordinary shares or common stock of
any successor entity.

 

28.42  “Share Appreciation Right” means an award granted pursuant to Section 8
of the Plan.

 

28.43  “Share Bonus Award” means an award granted pursuant to Section 7 of the
Plan.

 

28.44  “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

28.45  “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

 

28.46  “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of the Company (or any successor thereto).

 

 

24

 

